 1                               UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3
 4       RODNEY MARSHALL,                                  Case No.: 2:18-cv-00075-JAD-CWH
 5             Petitioner                                        Order Extending Time
 6       v.                                                           [ECF No. 17]
 7       BRIAN WILLIAMS, et al.,
 8             Respondents
 9            Counseled petitioner Rodney Marshall has filed an unopposed motion for an extension of
10 time to file an amended petition for a writ of habeas corpus.1 With good cause appearing, IT IS
11 HEREBY ORDERED that Marshall has until December 17, 2018, to oppose the respondents’
12 motion to dismiss.
13            Dated: October 17, 2018
14                                                             _______________________________
                                                                         ____
                                                                            _ _____________
                                                                                         _ _________
                                                               U.S. District
                                                                          ct Judge
                                                                             JJuudgge Jennifer
                                                                                             e A.
                                                                                      Jenniffer A. Dorsey
                                                                                                   D
15
16
17
18
19
20
21
22
23
24
25
26
27
     1
28       ECF No. 17.

                                                     1
